Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 12-29-2020 under request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending. 

Response to Amendment
The response filed on 12-29-20202 to office action mailed on 09-30-2020 is mere request for reconsideration.

Applicant arguments filed on 12-29-2020 under remark regarding allowable limitations “ a plurality of PWM pixel circuits included in the display panel are driven, for each of row lines of the plurality of pixels, in an order of a data setting period for setting the PWM data voltage and then a light emitting period in which the light emitting element emits light during a duration corresponding to the set PWM data voltage according to a change of the sweep voltage” are persuasive; as after further extensive search and consideration, independent claims 1, 17 and 20 does overcome the non-final rejection mailed on 09-30-2020; which puts application number 16,731,377 in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s arguments filed on 12-29-2020 are convincing. As argued by applicant in remarks of 12-29-2020 under claim rejection page 8, paragraphs 3; the prior arts of KAWAE Daisuke et al. (US 20140152709 A1) In view of SHIGETA Tetsuya et al. (IDS) (US 20180301080 Al) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein a plurality of PWM pixel circuits included in the display panel are driven, for each of row lines of the plurality of pixels, in an order of a data setting period for setting the PWM data voltage and then a light emitting period in which the light emitting element emits light during a duration corresponding to the set PWM data voltage according to a change of the sweep voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-05-2021